Citation Nr: 1632236	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES


1.  Entitlement to service connection for cardiac arrhythmia.

2.  Entitlement to service connection for ventricular tachycardia due to coronary artery disease with congestive heart failure.

3.  Entitlement to service connection for cerebrovascular disease infarct.

4.  Entitlement to service connection for gastroesophageal reflux disease.

5.  Entitlement to service connection for coronary artery disease with congestive heart failure.

6.  Entitlement to an initial rating greater than 20 percent for left knee instability.

7.  Entitlement to an initial rating greater than 10 percent for right knee instability.

8.  Entitlement to an earlier effective date prior to March 31, 2014, for the grant of a separate 20 percent disability rating for left knee instability.

9.  Entitlement to an earlier effective date prior to March 31, 2014, for the grant of a separate 10 percent disability rating for right knee instability.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran had a hearing before the undersigned in January 2014; however, the current issues on appeal were not before the Board at that time and were not covered in the hearing.

The Board remanded the Veteran's service connection, earlier effective date, and TDIU claims in July 2015 for the issuance of a Statement of the Case (SOC).  As will be discussed in greater detail below, the requested action was completed and the matter again is before the Board.  In that regard, although the Board notes that a substantive appeal is not of record as to any of the claims listed on the title page, as the RO and Board have both sent the Veteran letters informing him that the issues remained in appellate status and had been certified to the Board, the Board concludes that it has jurisdiction of the claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009)

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The issues of entitlement to increased ratings for instability of the right knee and left knee were erroneously adjudicated in a July 16, 2015, Supplemental Statement of the Case (SSOC), when they had been finally denied in a July 1, 2015 Board decision.

2.  A heart disability manifested by cardiac arrhythmia was not manifest in service, cardiovascular-renal disease was not manifest within one year of service, and there was no link between cardiac arrhythmia and active service.

3.  A heart disability manifested by ventricular tachycardia was not manifest in service, cardiovascular-renal disease was not manifest within one year of service, and there was no link between ventricular tachycardia and active service.

4.  Cerebrovascular disease infarct did not occur in service and is not otherwise related to service.

5.  Gastroesophageal reflux disease was not manifest in service and is not otherwise related to service.

6.  Coronary artery disease with congestive heart failure was not manifest in service, cardiovascular-renal disease was not manifest within one year of service, and there was no link between coronary artery disease with congestive heart failure and active service.

7.  From March 20, 2012, the Veteran had moderate left knee instability.  

8.  From March 20, 2012, the Veteran had mild right knee instability.

9.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The issue of entitlement to an initial rating greater than 20 percent for left knee instability is dismissed.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

2.  The issue of entitlement to an initial rating greater than 10 percent for right knee instability is dismissed.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

3.  Entitlement to service connection for cardiac arrhythmia is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  Entitlement to service connection for ventricular tachycardia is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5.  Entitlement to service connection for cerebrovascular disease infarct is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

6.  Entitlement to service connection for gastroesophageal reflux disease is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

7.  Entitlement to service connection for coronary artery disease with congestive heart failure is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

8.  The criteria for an effective date of March 20, 2012, but no earlier, for the assignment of a separate 20 percent rating for instability of the left knee have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

9.  The criteria for an effective date of March 20, 2012, but no earlier, for the assignment of a separate 10 percent rating for instability of the right knee have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

10.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters in March 2012 and August 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records have been associated, to the extent possible.  As such, the Board may proceed to adjudication without risk of prejudice to the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  As to the TDIU claim, the RO provided the Veteran multiple appropriate VA examinations for his service-connected disabilities that provided discussion of the effect of the disability on his occupational functioning.  The VA examination reports are thorough and supported by the other evidence of record, unless otherwise indicated.  The Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the service connection claims, the Board concludes that a VA examination is not necessary for any of the claims.  As will be discussed in greater detail below, there is no lay or medical evidence linking any of the claimed disabilities to the Veteran's active service or service-connected disability, other than his general assertions that service connection is warranted for the disabilities.  As such, the Board concludes that VA examinations are not warranted.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the provision of a Statement of the Case / Supplemental Statement of the Case for the issues previously remanded by the Board, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Increased Rating Claims

A decision issued by the Board is final and an affirmance by the Board of a prior determination of the Agency of Original Jurisdiction (AOJ) is subsumed by the final appellate decision.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

In this case, a November 2012 rating decision granted entitlement to service connection for right and left knee osteoarthritis, assigning a 10 percent disability rating for each knee.  The Veteran properly appealed the determination in a September 2013 notice of disagreement.  Subsequent examination of the knees also showed instability of the knees and, therefore, a July 2, 2014, rating decision granted separate disability ratings for the right and left knees based on instability of 10 and 20 percent, respectively.  A July 9, 2014, SOC denied increased ratings for the service-connected right and left knee arthritis disabilities and also specifically found that increased ratings for the right and left knee instability were not warranted.  

In August 2014, the Veteran submitted a VA Form 21-0958, "Notice of Disagreement," expressing disagreement, in relevant part, with the assigned ratings for the right and left knee osteoarthritis and the right and left knee instability.  The RO appears to have considered the foregoing a valid substantive appeal for the increased rating claims of the right and left osteoarthritis and certified those issues to the Board.  In a July 1, 2015, decision the Board denied entitlement to increased ratings for the right and left osteoarthritis, took jurisdiction of the increased rating claims for the right and left knee instability (as the issues had also been denied in the July 2014 SOC and timely appealed), and denied increased ratings for right and left knee instability.  

Despite the denial of the issues in the July 2015 Board decision, the RO issued a July 16, 2015, Supplemental Statement of the Case (SSOC) denying, in relevant part, the issues of entitlement to increased ratings for right and left knee instability.  However, as noted above, these claims were finally adjudicated by the Board in the July 2015 determination and, as such, no claim or controversy as to these issues exists.  To the extent that the Veteran might perceive his August 2014 "Notice of Disagreement" to render these issues active in appellate status at the RO level, the July 2015 Board decision subsumes all RO determinations and appeals stemming therefrom.  38 C.F.R. § 20.1104.  As such, the issues of entitlement to increased ratings for right knee and left knee instability are dismissed.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases, to include cardiovascular-renal disease, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In the absence of the presumptive provisions, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that service connection is warranted for cardiac arrhythmia, ventricular tachycardia, cerebrovascular disease infarct, gastroesophageal reflux disease, and coronary artery disease with congestive heart failure.

The Veteran's service treatment records do not include diagnoses or treatment for heart, neurological, or gastrointestinal problems.  The Veteran did complain of periodic "tiredness" in September 1976, which was attributed to possible anemia.  His May 1978 Report of Medical Examination prior to separation was entirely normal as to these body systems.  Chest x-rays were within normal limits.  That said, the Veteran did report a history of pain or pressure in the chest in his contemporaneous Report of Medical History.  

An August 1998 general medical examination included a normal examination of the cardiovascular system (although chest x-rays showed the heart to be borderline in size) and the Veteran did not report any heart-related problems at that time.  Similarly, a neurological examination was normal.  Another August 1998 examination report noted that one year previously the Veteran had complaints of dizziness and blurring of vision.  Two years previously he had experienced a gradually relapsing neck mass with symptoms of shortness of breath, difficulty in swallowing, occasional palpitations, and occasional tremors.  Following examination, no cardiac, gastrointestinal, or neurological disability was diagnosed.  

A July 2001 letter from his private treating physician indicated treatment since February 2000 and diagnoses that included hypertrophic arteriosclerotic coronary artery disease (HACHD), dilated cardiomyopathy with mildly global hypokinesia and left ventricular systolic dysfunction, and frequent cardiac arrhythmia (PVC).  The Veteran was treating with medication.

In March 2002, the Veteran underwent an examination for his heart.  The Veteran reported symptom onset in January 2002, specifically precardial pricking pain with physical activity.  He also experienced shortness of breath and a "chilly" sensation.  He had consulted a private physician and been diagnosed with "heart disease."  The diagnoses were arteriosclerotic heart disease, cardiomegaly, and left ventricular thrombosis.  

February 2012 private treatment records included diagnostic testing consistent with ischemic cardiomyopathy with severely depressed systolic function.  A March 2012 medical certificate stated that the Veteran had been hospitalized in February 2012 for peptic ulcer disease and vertigo.  The Veteran also was hospitalized in February 2012 for congestive heart failure.  A July 2012 record noted diagnoses of coronary artery disease, congestive heart failure, and status post two episodes of ventricular tachycardia.

In January 2014, the Veteran was diagnosed with cardiac arrhythmia, ventricular tachycardia, and coronary artery disease.  In February 2014, the Veteran was hospitalized on multiple occasions for coronary artery disease and unstable angina.

In August 2014, the Veteran submitted a VA Form 21-0958, "Notice of Disagreement," wherein he claimed entitlement to service connection for coronary artery disease, unstable angina; angina pectoria; cardiac arrhythmia; ventricular tachycardia; GERD; and cardiovascular disease infarct.  He did not provide any statement regarding the onset of these disabilities or why he believed they were related to his service or service-connected disabilities.

Thus, there is no lay or medical evidence linking the Veteran's heart, gastrointestinal, or neurological problems, which were first manifest multiple decades after separation from service.  Other than the Veteran's claims for entitlement to service connection for the disabilities, he has not explained why he believes they are related to service.  The medical evidence indicates diagnoses multiple decades after service with symptom onset at most two years prior to diagnosis.  As recently as August 1998, the Veteran received a general medical examination and raised no complaints of heart, gastrointestinal, or neurological problems and no diagnosis regarding any of those conditions was made.  The evidence indicates that the Veteran's stroke occurred in approximately 1999 and ongoing treatment for the heart and gastrointestinal problems started around that time or slightly thereafter.  Stated differently, the claimed chronic diseases were not "noted" during service and he did not have characteristic manifestations sufficient to identify the disease entities.  38 C.F.R. § 3.303(b).

In conclusion, there is no lay or medical evidence linking the Veteran's current heart, gastrointestinal, or neurological disabilities to his active service.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Earlier Effective Date

The Veteran contends the assignment of separate ratings for bilateral knee instability, left (20 percent) and right (10 percent), should be prior to March 31, 2014. 

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

An increased rating will be effective as follows: except as provided in 38 C.F.R. § 3.400(o)(2), the date of the receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.401(a)(1) (2015).  In addition, the provisions of 38 C.F.R. § 3.400(o)(2) also indicate that increased compensation may be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this case, as will be discussed in greater detail below, the current claim stems from a claim for entitlement to service connection for right and left knee disabilities first received by VA on March 20, 2012.  

On March 20, 2012, the Veteran submitted a statement requesting additional benefits for service-connected disability and non-service connected pension benefits.  He specifically referenced "Osteoarthritis" in the claim.  Prior to that point, there were no pending and unadjudicated claims for entitlement to service connection for a right or left knee disability.

In April 2012, the Veteran submitted a VA Form 21-8940, "Veteran's Application for Increased Compensation based on Unemployability."  Therein, he reported that the following prevented him from securing or following any substantially gainful occupation: congestive heart failure, osteoarthritis, and anemia.  He did not note any right or left knee instability.

The Veteran was afforded a VA examination for his knees in November 2012.  The examiner noted a diagnosis of bilateral knee osteoarthritis.  The Veteran described in-service knee pain following a fall down some stairs, but did not report any instability.  He did report, however, that beginning in 2010 he felt as though there was no strength in his lower extremities and both knee joints would give way.  On examination, however, knee joint stability testing (Lachman, posterior drawer, and medial-lateral instability) all were normal bilaterally.  There was no evidence or history of recurrent subluxation of either knee.  

Based on the November 2012 VA examination report, a November 2012 rating decision granted entitlement to service connection for right and left knee osteoarthritis and assigned separate 10 percent ratings for each knee, effective March 20, 2012, the original date of claim.  The rating decision did not discuss the Veteran's reported right and left knee instability.

In September 2013, the Veteran submitted a notice of disagreement with the November 2012 ratings for the right and left knee arthritis, but made no mention of right or left knee instability.

On March 31, 2014, the Veteran was afforded a VA examination for his knees.  The Veteran complained of worsening knee symptomatology.  Joint stability testing showed certain abnormalities.  Specifically, Lachman testing showed mild anterior instability of the right knee (0 to 5 millimeters) and moderate instability of the left knee (5 to 10 millimeters).  In addition, medial-lateral instability testing showed slight left knee instability (0 to 5 millimeters).  There was no evidence or history of recurrent patellar subluxation / dislocation.  At that time, the Veteran was noted to constantly use a cane and occasionally use a wheelchair.  

Based on the above examination, a July 2014 rating decision granted entitlement to service connection for moderate left knee instability with a 20 percent disability rating and slight right knee instability with a 10 percent rating.  The Veteran timely appealed the effective date of those ratings.

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257 (2015).

The Board concludes that the effective date for the grant of separate ratings for the left (20 percent) and right (10 percent) knees should be March 20, 2012, the date of the Veteran's original claim for entitlement to service connection for right and left knee disabilities.  The Veteran reported instability and weakness of both knees from 2010 during his initial VA examination in November 2012.  The Board recognizes that at that time stability testing was normal; however, given the subsequent findings of moderate instability of the left knee and mild instability of the right knee during the March 2014 VA examination and the Veteran's consistent reports of weakness and giving way in the knees, the Board will afford the Veteran the benefit of the doubt and will presume ongoing symptomatology from the date of claim.  In reaching that conclusion the Board notes the recent unpublished decision of the United States Court of Appeals for Veterans Claims (Court) in Cannon v. McDonald, No. 15-1029 (Vet. App. July 20, 2016) that held "it is unlikely that [the Veteran's] condition became worse on [the] very date of his examination."  A date prior to March 20, 2012, is not warranted because this was the original date of claim for service connection for right and left knee disabilities and there was no prior formal or informal unadjudicated claim.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Board notes that the Veteran's service-connected disabilities include moderate left knee instability, rated as 20 percent disabling; left knee osteoarthritis, rated as 10 percent disabling; right knee osteoarthritis, rated as 10 percent disabling; left knee limitation of extension, rated as 10 percent disabling; and slight right knee instability, rated as 10 percent disabling.  The Veteran's combined disability rating is 50 percent.  Therefore, the Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 1.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the claims file, the Board finds no evidence of record suggesting that the Veteran's case is outside the norm requiring extraschedular consideration.

In March 2012, the Veteran submitted a VA Form 21-8940, "Veteran's Application for Increased Compensation based on Unemployability."  Therein, he reported that the following prevented him from securing or following any substantially gainful occupation: congestive heart failure, osteoarthritis, and anemia.  He reported that he last worked in June 1978 (although prior records indicate that he worked for several months in 1999) and that he became too disabled to work in 2001.  

In December 2012, the Veteran was afforded a VA aid and attendance examination.  The Veteran reported that upon waking up in the morning, he did some light gardening and took short walks.  He went out of the house sometime accompanied by a relative, but otherwise stayed at home.  He did not use an orthopedic or prosthetic appliance.  He had occasional mild memory loss, dizziness once or more per day, and imbalance affecting ambulation once or more often per week.  The Veteran's coronary artery disease restricted activities due to occasional chest pain and dizziness and physical activities could trigger chest pain and shortness of breath.  In August 2012, the Veteran had been diagnosed with cerebrovascular disease, infarct, and feared cases of sudden dizziness and loss of control of movement.  He had bilateral knee pain that sometimes caused difficulty in ambulation.  He had cramps and weakness in the knees, which caused him to move slowly.  The Veteran had decreased hearing due to the stroke.  He could walk up to a few hundred yards without assistance of another person, cane, or other assistive appliance.  He was unrestricted in his ability to leave his home.  Although there was no limitation of movement in the lower extremities, he experienced pain and cramping from the knees down.  The diagnoses were coronary artery disease, cerebrovascular disease, infarct, goiter, bilateral knee arthritis, and impaired hearing.  The Veteran had no history of falls and none of his disabilities caused him to be bedridden.  He was able to leave the house to visit others as long as he was accompanied.  

A March 2014 VA knee examination indicated that his service-connected bilateral knee disabilities would impact the Veteran's ability to work due to decreased mobility, inability to lift / carry heavy loads, and problems with going up and down stairs, squatting, and climbing.

The Veteran's October 2014 TDIU claim indicated that his service-connected right and left knee instability disabilities prevented him from securing or following any substantially gainful occupation.

As noted immediately above as well as in the preceding sections, the Veteran has significant heart problems, as well as residuals of a stroke.  The Veteran's initial claim for entitlement to TDIU referenced these disabilities as affecting his ability to work.  The Veteran's multiple right and left knee disabilities are his sole service-connected disabilities.  In his most recent correspondence the Veteran argues that his bilateral knee instability makes it impossible for him to work.  The Board certainly is sympathetic with the Veteran's knee problems, including his ongoing pain, limited motion, and instability.  However, while these problems might adversely affect employment involving regular use of the knees, such as physically-demanding work or his prior work driving, there is nothing to suggest that the Veteran would be unable to perform the occupational duties of any number of sedentary jobs that did not require extensive use of his knees.  The Veteran has not explained and the medical evidence does not indicate that such work would be impossible due to the service-connected knee disabilities.  Thus, the evidence is inconsistent with the criteria necessary for a grant of entitlement to TDIU.

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability.  However, the 50 percent schedular rating currently in effect recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities (singly or in combination) are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The issue of entitlement to an initial rating greater than 20 percent for left knee instability is dismissed.  The issue of entitlement to an initial rating greater than 10 percent for right knee instability is dismissed.

Entitlement to service connection for cardiac arrhythmia is denied.

Entitlement to service connection for ventricular tachycardia due to coronary artery disease with congestive heart failure is denied.

Entitlement to service connection for cerebrovascular disease infarct is denied.

Entitlement to service connection for gastroesophageal reflux disease is denied.

Entitlement to service connection for coronary artery disease with congestive heart failure is denied.

Entitlement to an effective date of March 20, 2012, but no earlier, for the assignment of a separate 20 percent rating for instability of the left knee is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date of March 20, 2012, but no earlier, for the assignment of a separate 10 percent rating for instability of the right knee is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to TDIU is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


